97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leonard J. RICHARDS, Appellant,v.Michael O. FREEMAN, Hennepin County Attorney;  John D.Tierney, Principal Assistant Hennepin County Attorney;David C. Brown, Assistant Hennepin County Attorney;  TimothyJ. Jayson, Assistant Hennepin County Attorney;  Allen L.Oleisky, Judge;  Kevin S. Burke, Judge;  Jack Marlowe Provo,Hennepin County Court Administrator;  Jo Ann Graceyasz,Hennepin County Court Administrator;  John M. Stuart, StatePubic Defender;  Richard F. Scherman, Chief Administrator,Board of Public Defense of the State of Minnesota;  Board ofPublic Defense of the State of Minnesota;  State ofMinnesota;  Arne Helge Carlson, Governor;  Michael A.McGrath, Treasurer;  Hubert H. Humphrey, III, AttorneyGeneral of the State of Minnesota;  John Gunyou,Commissioner of Finance;  County of Hennepin;  Frank WilliamWood, Commissioner of Corrections of the State of Minnesota;James H. Bruton, Deputy Commissioner, Minnesota StateDepartment of Corrections;  Fredric Arnold Holbeck, Warden,Minnesota Correctional Facility--Oak Park Heights;  CharlesH. Jakway, Associate Warden, Minnesota CorrectionalFacility--Oak Park Heights;  Richard L. Hagelberger, DueProcess Supervisor, Minnesota Correctional Facility--OakPark Heights;  Greg Smith, Casemanager, MinnesotaCorrectional Facility--Oak Park Heights;  David Oelrich,Casemanager, Minnesota Correctional Facility--Oak ParkHeights;  Craig Oseland, Casemanager, Minnesota CorrectionalFacility--Oak Park Heights;  Chris Esty, CasemanagerSupervisor, Minnesota Correctional Facility--Oak ParkHeights;  Otis Zanders, Program Manager, MinnesotaCorrectional Facility--Oak Park Heights;  James Zawacki,Program Manager, Minnesota Correctional Facility--Oak ParkHeights;  Gregory Thomas Carlton, M.D., Medical Director,Minnesota Correctional Facility--Oak Park Heights;  ThomasDowdle, Associate Warden, Minnesota CorrectionalFacility--Oak Park Heights;  Mark Freer, SpecialInvestigator, Minnesota Correctional Facility--Oak ParkHeights;  David Roger Crist, Associate Warden, MinnesotaCorrectional Facility--Stillwater;  Dennis L. Benson,Warden, Minnesota Correctional Facility--Stillwater;  ErikWilliam Skon, Associate Warden, Minnesota CorrectionalFacility--Stillwater;  John Does;  Mary Roes, withoutlimitation as to number, Appellees.
No. 95-1738.
United States Court of Appeals, Eighth Circuit.
Sept. 16, 1996.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Leonard J. Richards brought this action under 42 U.S.C. §§ 1983, 1985, 1988, during his state criminal prosecution, seeking injunctive and declaratory relief.  The district court1 granted defendants' motions to dismiss and denied Richards's motion to amend his complaint to add, inter alia, a request for damages.  We have carefully reviewed the record, including the parties' briefs, and conclude that the district court correctly dismissed the action and did not abuse its discretion in denying the motion to amend.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. We also deny Richards's motions to supplement the record, as they concern issues presented in his amended complaint.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota